The evidence adduced upon the trial of this case failed to sustain counts 2 and 3 of the indictment and the court properly gave the general affirmative charge in behalf of the defendant as to these counts. The remaining counts of the indictment charged the defendant with being a vagrant, and with being a prostitute, and, third, that she was the keeper, proprietor, or employee of a house of prostitution.
We gather, from reading the record, that the state relied principally upon the alternative averment that the defendant was a keeper or proprietor of a house of prostitution. In order to sustain this charge, the state offered testimony of three police officers of the city of Birmingham, the substance of their testimony being the defendant resided in a certain designated place in the city of Birmingham, and that during the time she lived there several women at different times lived or resorted there in the same house with defendant. Over the objection of defendant, the state was permitted to inquire as to the "reputation" of these women, and, as the inquiry was not directed to their general reputation or general character, the objections were well taken and should have been sustained.
In order to render a witness competent to testify as to character, the preliminary inquiry must be whether the witness knows the general character of the person whose reputation or character is sought to be proven. If the answer is in the affirmative, the inquiry can then proceed as to what that general character is. In other words, a character witness, to be competent as such, must first be able to state that he knows the general character of the person whose character is under investigation, in the community where he lives or where such person is known. Smith v. State, 8 Ala. App. 187, 62 south. 575. In Wooster v. State, 55 Ala. 217, the court held that the evidence of the general character of the inmates of the house for chastity was properly admitted.
For the error designated, the judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.